Citation Nr: 0300204	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  00-13 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
Stargardt's macular dystrophy.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to May 
1970.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  In December 2001, the case 
was remanded by the Board.

In the decision below, the Board finds that new and 
material evidence has been submitted to reopen the 
veteran's claim of service connection for Stargardt's 
macular dystrophy; however, additional development is 
necessary before the issue of entitlement to service 
connection can be adjudicated.  All development is 
undertaken pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by 38 C.F.R. 
§ 20.903 (2002).  After giving the notice and reviewing 
any response to the notice, the Board will prepare a 
separate decision addressing the issue. 


FINDINGS OF FACT

1.  Entitlement to service connection for macular 
degeneration was denied by a rating decision in September 
1975; the Board upheld this determination by a decision 
dated in March 1977.

2. Evidence received since the March 1977 Board decision 
includes evidence that is relevant and probative to the 
issue at hand, and which is so significant it must be 
considered in order to fairly decide the merits of the 
claim. 


CONCLUSION OF LAW

Evidence submitted since the 1977 Board decision is new 
and material.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The Act and 
implementing regulations include an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  In 
addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c) (2002).

With respect to claims requiring new and material evidence 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence 
is presented."38 U.S.C.A. § 5103A(f) (West Supp. 2002).

The Board is aware that the regulation pertaining to the 
definition of new and material has been amended.  
38 C.F.R. § 3.156(a) (2002); however, the revised 
regulation is only applicable to claims filed on or after 
August 29, 2001.  Since the claim on appeal was filed 
prior to that date, the Board will decide the claim under 
the prior version of the regulation. 

New and Material

A March 1977 Board decision denied entitlement to service 
connection for an eye disorder to include macular 
degeneration and defective visual acuity.  That decision 
is final.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. 
§ 20.1100 (2002).

Although the RO determined that new and material evidence 
had not been submitted to reopen the claim of entitlement 
to service connection, the Board, in the first instance, 
must rule on the question whether new and material 
evidence has been submitted.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  

In order to reopen a finally disallowed claim, new and 
material evidence must be submitted since the last final 
disallowance of the claim, which in this case is the March 
1977 Board decision.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).

Applicable law provides that a claim, which is the subject 
of a prior final decision, may be reopened upon 
presentation of new and material evidence.  38 U.S.C.A. 
§ 5108.  The analysis to be applied when a claim to reopen 
is presented begins with a determination whether there is 
evidence not previously submitted, which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with the evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

Evidence considered at the time of the March 1977 Board 
decision consisted of service medical records, private 
medical records from John Hopkins Hospital dated from 
April to October 1972, an examination report from a VA eye 
clinic dated in August 1975, an examination report from 
Dr. Frank A. Sanders dated in August 1975, a January 1976 
hearing transcript, a statement from Dr. Sanders dated in 
October 1976, and a statement from Dr. J.M. Marshall dated 
in November 1976. 

Service medical records showed that at the time of the 
April 1968 pre-induction examination, the veteran's near 
and distant vision was 20/30 in the left eye and 20/50 in 
the right eye.  A medical history report indicated that he 
had never worn glasses or contact lenses.  

An eye examination was requested in February 1970.  He 
complained of blurred vision when reading or when looking 
at something in the distance.  He indicated that he wore 
glasses five years prior to service.  Without glasses, his 
vision was 20/50 bilaterally.  His separation examination 
report did not note any complaints or diagnoses regarding 
the veteran's eyes.  Distant vision was 20/30 bilaterally 
and near vision was J-2 bilaterally.

Private medical records from John Hopkins Hospital dated 
from April to October 1972 noted that the veteran 
complained of having trouble seeing.  Findings were noted, 
but a diagnosis was not made.  

In July 1975, the veteran was hospitalized as a VA Medical 
Center with complaints of being unable to see or read 
small details, as well as pain when outside in the sun.  
This problem reportedly began in 1970, and had become 
worse since.  The diagnosis at discharge was marked 
blurred vision.

An August 1975 note from Dr. Sanders indicated that the 
veteran was examined and his vision was 20/200 bilaterally 
without correction.  The diagnosis was central retinal 
involvement with possible optic arthropy.  

Records dated in August 1975 from a VA eye clinic 
indicated the veteran complained of having difficulty 
reading.  An initial impression of possible refraction 
error was noted.  An impression later that month was 
macular degeneration.  

During a January 1976 personal hearing, the veteran stated 
that he had eye sight trouble prior to service, but that 
the condition was aggravated by service.  He stated that 
he had been treated regularly for three months while in 
service.  

A statement from Dr. Sanders dated in October 1976 
indicated he had examined the veteran in January 1959 at 
which time visual acuity without correction was 20/20 in 
the left eye and 20/25 in the right eye.  At an August 
1975 examination the veteran was noted to have developed 
chorioretinitis.  

A statement dated in November 1976 from Dr. J. M. Marshall 
indicated that he examined the veteran in January 1976.  
At that time, the veteran vision's was 20/200 bilaterally 
and his eyesight could not be corrected with glasses.

Evidence submitted since the March 1977 Board decision 
consisted of duplicate service medical records, a bill for 
glasses dated in June 1979; statements from Thomas A. 
Whitaker, M.D., dated in February and April 2000, a 
transcript of a September 2000 personal hearing; a 
duplicate note from Dr. Sanders dated in August 1975 and 
received in December 2001; records from the Regional Eye 
Center dated in January 2002; a statement from Dr. Sanders 
dated in January 2002; a transcript of elementary school 
records received in March 2002, records from the VA 
Medical Center (VAMC) in Charleston dated from January to 
February 2002; and lay statements dated in July and August 
2002.

Upon consideration of this evidence the Board finds that 
new and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
Stargardt's macular dystrophy.  At the time of the March 
1977 Board decision, there were no opinions of record as 
to the etiology of the veteran's Stargardt's macular 
dystrophy.  However, an April 2000 statement from Dr. 
Whitaker and private records from his office dated in 
January 2002 indicated that the veteran's eye disease was 
an inherited disorder and not related to the military.  
Since the nexus opinion provided by the private physician 
is not cumulative or duplicative of evidence considered at 
the time of the March 1977 Board decision, and as it bears 
directly and substantially upon the specific matter under 
consideration, it must be considered in order to fairly 
decide the claim on the merits.   

Likewise the opinion of Dr. Frank Sanders who disagreed 
with the diagnosis of Stargardt's muscular dystrophy in 
light of the absence of any pathology between age 7 and 
12, and who found that the increase loss of visual acuity 
began during the appellant's 20's.  (The veteran was on 
active duty until he turned 21.)  

For this reason, the Board finds that evidence has been 
submitted to warrant reopening the veteran's claim.


ORDER

New and material evidence having been submitted, the claim 
of entitlement to service connection for Stargardt's 
macular dystrophy is reopened. 


		
DEREK R. BROWN
Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

